Name: The Schengen acquis - Decision of the Executive Committee of 23 June 1998 on measures to be taken in respect of countries posing problems with regard to the issue of documents required for expulsion from the Schengen territory (SCH/Com-ex (98) 18 rev.)
 Type: Decision
 Subject Matter: international affairs;  cooperation policy;  migration
 Date Published: 2000-09-22

 Avis juridique important|41998D0018The Schengen acquis - Decision of the Executive Committee of 23 June 1998 on measures to be taken in respect of countries posing problems with regard to the issue of documents required for expulsion from the Schengen territory (SCH/Com-ex (98) 18 rev.) Official Journal L 239 , 22/09/2000 P. 0197 - 0198DECISION OF THE EXECUTIVE COMMITTEEof 23 June 1998on measures to be taken in respect of countries posing problems with regard to the issue of documents required for expulsion from the Schengen territory(SCH/Com-ex (98)18 rev.)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,Having regard to Article 23 of the abovementioned Convention,HAS DECIDED AS FOLLOWS:The measures to be taken vis-Ã -vis countries posing problems with regard to the issue of documents required for expulsion from the Schengen territory shall be adopted in accordance with the procedure laid down in the document annexed hereto.Ostend, 23 June 1998.The ChairmanL. TobbackSubject: Measures to be taken in respect of countries posing problems with regard to the issue of documents required for expulsion from the Schengen territorySCH/II-Read (98)2 rev. 2The Belgian Presidency has, on several occasions (the Executive Committee meeting on 15 December 1997 in Vienna, the Central Group meetings on 14 January 1998 in Bruges and on 23 February 1998 in Luxembourg), expressed its willingness to find solutions to the problems related to the readmission of illegal foreign nationals.This specifically concerns difficulties encountered in the area of repatriation, due to a lack of cooperation from foreign consulates in the Schengen capitals in issuing a laissez-passer. Although initial steps to find solutions are currently being contemplated at national level, a joint Schengen approach to this problem might result in more effective solutions.One of the approaches favoured by Belgium is as follows: a Schengen State finds that it is experiencing serious difficulties in obtaining a laissez-passer to repatriate illegal foreign nationals. The Schengen State informs its ambassador in the country concerned and instructs him/her to draw up the measures to be taken locally together with Schengen colleagues.The Schengen ambassadors might, in the first instance, make contact with the local authorities to alert them to the problem of readmitting their nationals and to make arrangements for ad hoc solutions. The advantage of taking action at local level is that a country's national authorities are sometimes better placed to negotiate the readmission of their nationals than its consular staff in the Schengen capitals.The Readmission Subgroup will be informed of any "local action" taken. The Central Group will inform the Executive Committee of any action taken and the outcome of this action.Should such contact not produce results, it would be necessary to use other means, undoubtedly of a more binding nature, to raise awareness of the problem, for instance, policy on issuing visas. These measures will be examined within the Subgroup on Visas.Each Schengen State shall retain the right to decide whether or not it wants to use any retaliatory measures proposed.